Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 1 of 6




                        EXHIBIT 2
             Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 2 of 6




1    Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
2    480 S. Ellsworth Ave
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    One of the Attorneys
     for Plaintiff and the Putative Class
6
7                                      UNITED STATES DISTRICT COURT

8                                  NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION
9
10
     LAWRENCE PASCAL, individually and on                   Case No.: 3:19-cv-02559-JCS
11   behalf of all others similarly situated,
                                                            AMENDED NOTICE OF DEPOSITION
12                        Plaintiff,
                                                            PURSUANT TO FED. R. CIV. P. 30(b)(6)
     v.
13
     CONCENTRA, INC., a Delaware corporation
14
                         Defendant.
15
16   To:    Amy Pierce
            Stephen H. Turner
17          Danielle E. Stierna
            Lewis Brisbois Bisgaard & Smith LLP
18          633 West 5th Street, Suite 4000
            Los Angeles, California, 90071
19          Amy.pierce@lewisbrisbois.com
20          Stephen.Turner@lewisbrisbois.com
            Danielle.Stierna@lewisbrisbois.com
21          Counsel for Concentra, Inc.

22
     PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiff’s counsel
23
     will take the deposition of one or more representatives of Defendant Concentra, Inc. (“Concentra”) on the
24
     topics listed below. The deposition will be taken at 10:00 a.m., on April 15, 2021, via video or internet
25
     conference technology.
26
27
28                                                                                           3:19-cv-02559-JCS
             Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 3 of 6




1           The deposition will be taken before an officer authorized by law to administer oaths and take
2    testimony and will be recorded by audio/video and stenographically. The deposition will continue from
3    time to time until concluded and will be used for all lawful purposes.
4           Pursuant to Federal Rules of Civil Procedure 30(b)(6), Concentra, Inc. (“Defendant”) shall
5    designate the person(s) for examination who is/are the most knowledgeable on the following subjects for
6    the time period from May 13, 2015 through the present:
7
8    1.     Defendant’s policies and procedures relating to the use of Textedly, Text Recruit, and any other
            programs, equipment, or systems, used for employee recruitment purposes.
9
     2.     Events, occurrences, communications, and documents concerning the following: Defendant’s
10          decision, including the request and approval for purchasing and using a Textedly subscription,
            canceling or deciding not to renew the Textedly subscription, and purchasing and using Text
11          Recruit.

12   3.     Defendant’s search, investigation, preparation, and production of documents in this litigation, in
            particular with respect to the documents relating to the sample phone numbers, lists and documents
13          used to input data into Textedly and Text Recruit, and records concerning the phone number of
            Plaintiff’s.
14   4.     The sources and provenances of contact information used to send texts on Textedly and Text
15          Recruit, including but not limited to the files and sources used to input data into Textedly on the
            following dates: January 11, 2018; May 8, 2018, August 22, 2018, September 4, 2018, September
16          11, 2018, October 18, 2018, November 12, 2018, December 6, 2018, January 25, 2019, March 26,
            2019, May 3, 2019, May 10, 2019, and May 13, 2019.
17   5.     Defendant’s policies and procedures, if any, for obtaining, confirming, and substantiating consent
18          to contact persons, and determining the scope of or nature of consent to be contacted.

19   6.     Defendant’s practices regarding acquisition, storage, and preservation of records of contact
            information and consent records, as well as preservation of records concerning acquisition of
            contact information and consent records.
20
     7.     Defendant’s transactions, documents, and communications with and regarding Passmore
21          Enterprise LLC d/b/a Healthy Recruiting Tools, Inc.
22   8.     Defendant’s transactions, documents, and communications with Critical Connection, Inc.
23   9.     Defendant’s transactions, documents, and communications with and regarding PracticeLink, Ltd.
24   10.    Defendant’s transactions, documents, and communications with and regarding Profiles Physician
            Database.
25
     11.    Defendant’s transactions, documents, and communications with and regarding Indeed.com.
26
     12.    Defendant’s transactions, documents, and communications with and regarding INLINE Group
27          Data Vendor.
28                                                                                            3:19-cv-02559-JCS
           Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 4 of 6




1
     13.   Defendant’s transactions, documents, and communications with and regarding the APTA
2          Association.

3    14.   Defendant’s transactions, documents, and communications with and regarding Checkster.

4    15.   Defendant’s practices and uses of iCIMS.

5    16.   Defendant’s practices and uses of Dynamics 365.

6    17.   Defendant’s practices and procedures regarding maintenance, storage, and preservation of records
           of communications between Defendant and potential recruits, including but not limited to the
7          capabilities of Defendant’s systems to search, manage, sort, and filter such records by specified
           criteria.
8
     18.   Defendant’s practices and procedures for recording whether a phone number is business, cellular,
9          or residential.

10   19.   Defendant’s practices and procedures for receiving, responding to, remedying, and curing
           complaints, and preserving records of complaints and “Stop” requests related to Defendant’s text
11         message practices, including measures taken in response to or subsequent to the commencement
           of this action.
12
     20.   Defendant’s records and recordkeeping practices relating to data concerning text messages sent by
13         Defendant using Textedly and Text Recruit, and any other similar programs used to send text
           messages, including but not limited to lists of phone numbers contacted, names, personal
14         identifying information, text message content, date and time of delivery, and responses received.

15   21.   Defendant’s practices and procedures for obtaining and retaining information Defendant used to
           input into Textedly and Text Recruit for text message delivery, including but not limited to contact
16         information, identity of sources of records containing contact information, records of consent to
           be contacted by Defendant, records of revocation of any prior consent, Defendant’s internal do not
17         call list, and records relating to scrubbing numbers on Defendant’s internal do not call list or the
           national do not call list.
18   22.   Defendant’s practices and policies of maintaining compliance with telephone consumer protection
19         laws, the National Do Not Call registry, and Defendant’s internal do not call list, including process
           and procedures for requesting, conducting, implementing, authorizing, and approving employee
           recruitment text campaigns.
20
     23.   Step by step process for drafting a text message, compiling list of phone numbers, and using
21         Textedly and Text Recruit to transmit such message to lists of phone numbers, and confirming
           whether message(s) were sent and received, including but not limited to:
22
                 August 7, 2018, using Textedly
23
                 September 11, 2018, using Textedly
24
                 October 30, 2018, using Textedly
25
                 December 6, 2018, using Textedly
26
                 On May 13, 2019, using Textedly
27
28                                                                                             3:19-cv-02559-JCS
            Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 5 of 6




1                 On June 7. 2019, using Textedly

2                 On April 17, 2019, using Textedly

3                 On March 26, 2019, using Textedly

4                 November 4–11, 2019, using Text Recruit

5                 On March 5, 2020, using Text Recruit

6                 On October 31, 2019, using Text Recruit

7
            A list of all parties or attorneys for parties on whom this Amended Notice of Deposition is being
8
     served is shown in the accompanying Proof of Service.
9
10
     Dated: March 23, 2021                       Respectfully submitted,
11
12                                               By:_/s/ Mark L. Javitch______
                                                 Mark L. Javitch (CA SBN 323729)
13                                               JAVITCH LAW OFFICE
14                                               480 S. Ellsworth Ave.
                                                 San Mateo, CA 94401
15                                               Telephone: (650) 781-8000
                                                 Facsimile: (650) 648-0705
16                                               mark@javitchlawoffice.com
17                                               By:/s/Thomas A. Zimmerman, Jr.
18                                               ZIMMERMAN LAW OFFICES, P.C.
                                                 77 West Washington Street, Suite 1220
19                                               Chicago, Illinois 60602
                                                 (312) 440-0020 telephone
20                                               (312) 440-4180 facsimile
                                                 tom@attorneyzim.com
21                                               Admitted Pro Hac Vice
22
                                                 Attorneys for Plaintiff
23                                               and those similarly situated

24
25
26
27
28                                                                                           3:19-cv-02559-JCS
              Case 3:19-cv-02559-JCS Document 103-2 Filed 04/13/21 Page 6 of 6




1                                              PROOF OF SERVICE

2
                         STATE OF CALIFORNIA, COUNTY OF SAN MATEO
3
              At the time of service, I was over 18 years of age. I am employed in County of San Mateo, State
4
     of California. My business address is Javitch Law Office, 480 S. Ellsworth Ave, San Mateo, California,
5    94401.
6             On March 23, 2021, I mailed and emailed Plaintiff’s Amended Notice of Deposition to counsel
7    for Defendant to:

8
     Amy Piece
9    Danielle Stierna
     Stephen Turner
10   Lewis Brisbois
     633 W 5th St Ste 4000
11   Los Angeles CA 90071-2074
12
     Attorneys for Defendant Concentra, Inc.
13
14            I declare under penalty of perjury under the laws of the United States that the foregoing is true
15   and correct. Executed on March 23, 2021 at San Mateo, California.

16
              Dated: March 23, 2021                                /s/ Mark L. Javitch
17
18
19
20
21
22
23
24
25
26
27
28                                                                                               3:19-cv-02559-JCS
